IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10505
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ADDIS CHARLES TAYLOR,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CR-19-1-Y
                       --------------------
                          January 4, 2000

Before REAVLEY, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Addis Charles Taylor appeals the district court’s

determination that he was competent to stand trial.    A defendant

is incompetent if he suffers from “a mental disease or defect

rendering him ... unable to understand the nature and

consequences of the proceedings against him or to assist properly

in his defense.”   See United States v. Doke, 171 F.3d 240, 246

(5th Cir. 1999)(quoting 18 U.S.C. § 4241(d), cert. denied, 120 S.

Ct. 250 (1999); Malinauskas v. United States, 505 F.2d 649, 654

(5th Cir. 1974).   The Government bears the burden of proving


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10505
                               -2-

competence by a preponderance of the evidence.   See United States

v. DiGilio, 538 F.2d 972, 987-88 (5th Cir. 1976).   A district

court’s determination of competency will not be reversed unless

it is clearly arbitrary or unwarranted.   Doke, 171 F.3d at 246.

Because we find no such error in this case, the judgment of the

district court is AFFIRMED.

     AFFIRMED.